PD-1218-15
               IN THE COURT OF CRIMINAL APPEALS OF TEXAsRECEIVED IM
                                                            COURT OF CRIMINAL APPEALS
MARIO BALLESTEROS CAMPOS,
                   APPELLANT,
                                       §    IN THE 47TH: JUDICAI^CP  1 fi PlUS
                                                                ««-' J-u £UU
                                       §
                                       .    DISTRICT    COURT


THE STATE OF TEXAS,         • •        §    RANDALL COUNTY, TEXAS           p'LtU IN
                        appellee,      §•                       COURT OF CRIMINAL APPEALS
                     MOTION TO SUSPEND RULE 9.3 (b)                        SEP 18 17,0

TO THE HONORABLE COURT OF CRIMINAL APPEALS:                           A.    ..
                                                                      Abel Acosta, Clerk
Mario   B. Campos,   appellant in this action,          respectfully ask the

court to suspend Rule 9.3(b),        which requires him to file Eleven-

copies of his (PDR),      and allow his to file only the original,                  and

in support will show the following thereof:

1).Appellant is on appeal in Cause No.07-13-00264-CR,              from the
   Seventh Court of      Appeals Of Texas.

2).Appellant is Appealing a conviction from the 47th District
   Court'   Cause No.    22,949-A.

3).Appellant has no way of providing the eleven copies, and does
    not have access to a copier machine,           and respectfully ask the
    court to allow him to file only one copy.

WHEREFORE PREMISES CONSIDERED,       appellant ask this court to grant

this motion and allow him to sent only the original petition.

                                                       RESPECTFULLY    SUBMITTED




                            INMATE   DECLARATION

  I, Mario B. Campos , being presently incarcerated in the Texas

Department of Criminal Justice, Polk County, declare under penalty

of perjury that the claims made in this motion are true and                      ;.•:•:

correct.    SIGNED AND SWORN TO THIS DAY THE 10TH OF SEPTEMBER 2015-




                                      (i)
                                  CERTIFICATE        OF   SERVICE


I,    CERTIFY   THAT      A    TRUE   AND   CORRECT    COPY    OF    THE    FOREGOING      MOTION


HAS    BEEN   SENT   BY       FIRST   CLASS   U.S.    MAIL    TO    THE    SEVENTH      COURT    OF


APPEALS'ON      THIS      THE    10TH   DAY OF   SEPTEMBER          2015.



                                                                   ^M/?,Cyi 1-10 ~i?




                                                                   MARIO        BALLESTEROS      CAMPOS

                                                               ALLEN        POLUNSKY      UNIT

                                                                   3872    FM    350   SOUTH

                                                                   LIVINGSTON,         TEXAS    77351